Title: To James Madison from William Munford, 17 August 1813 (Abstract)
From: Munford, William
To: Madison, James


17 August 1813, Richmond. “I am not certain that the Etiquette prescribed on such occasion is consistent with my addressing yourself, (in addition to the Secretary of the Navy,) on the subject of the appointment of my friend Capt. Arthur Sinclair, of the Navy of the United States, to one of the Post-Captaincies, which, I understand, are shortly to be filled. But the great importance of the occasion will, I flatter myself, justify a departure from the ordinary mode of application; and my firm reliance on your anxious devotion to the public good, induces me to recommend that excellent officer to your favour, with more than common solicitude. He is now the oldest Master Commander in the Navy, has seen active and hard service for more than sixteen years—in the Tripolitan War, as well as the present, and, on all occasions, has done his duty, with zeal, transcendant nautical skill, and bravery surpassed by none. In saying this, I mean not to depreciate the merits of the other Naval Officers, whose well-earned glory can never be diminished by envy or time, but merely to give one of their brave companions in arms his just applause believing, as I do, that not a man of them would fail, with an honest heart & faithful tongue, to feel and declare a conviction that Capt. Sinclair is worthy of the office which, I understand, has been promised him and of which, I trust, nothing could deprive him, but accidental oversight, or mistake.”
Adds in a postscript: “I think it proper to declare, that this letter is written without the knowledge of Capt. Sinclair.”
